DETAILED ACTION
Response to Amendment
The Amendment filed 23 February 2021 has been entered.  Claims 2, 3, 9-12, and 31-39 remain pending in the application.  Claims 4-8 were previously withdrawn as being drawn to non-Elected Species.  Applicant’s Amendments to the Specification and Claims in line with the Office’s suggestions have overcome the Objections and 112 Rejections previously set forth in the Non-Final Office Action mailed 9 November 2020. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-34, 39, and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Levey (2015/0252250) (cited previously).
Regarding independent claim 31, Levey discloses A hydraulic fracturing system (abstract “Downhole fluid” and [0081] “fracturing a formation”), comprising 
a base carrier fluid ([0081] “a base fluid”); 
a viscosifying agent added to the base carrier fluid ([0081] “an effective amount of a synthetic polymer composition under condition sufficient to form a fracturing fluid having a desired viscosity profile” and [0085] “Exemplary synthetic rheology modifiers include acrylic based polymers and copolymers”), the viscosifying agent comprising a copolymer polymerized using two different monomers (e.g., [0081] “(a) high molecular weight homo- and/or copolymers of acrylic acid crosslinked with polyalkenyl polyethers” and [0085] “polymerization of acrylic acid alone or in combination with other ethylenically unsaturated monomers”), wherein a first of the two different monomers is an acrylic acid monomer (e.g., [0085] “copolymers polymerized from one or more monomers of acrylic acid, substituted acrylic acid, and C1-C30 alkyl esters of acrylic acid and methacrylic acid”), and wherein a second of the two different monomers is selected from the group consisting of: 
a) a carboxylic acid monomer (e.g., [0085] “substituted acrylic acid”), 
b) a C1 to C5 alkyl ester and/or a C1 to C5 hydroxyalkyl ester of acrylic acid or methacrylic acid (e.g., [0085] “C1-C30 alkyl esters of acrylic acid and methacrylic acid”; the C1-C5 alkyl esters of acrylic acid and methacrylic acid clearly meet this), and 
c) a crosslinking monomer (e.g., [0085] “crosslinked by a monomer that contains two or more moieties that contain ethylenic unsaturation”); and 
a proppant suspended in the base carrier fluid having the viscosifying agent ([0081] “the fracturing fluids further include proppants”),
wherein the base fluid having the viscosifying agent comprises a viscosity between 20 cP to 150 cP (e.g., [0181] “134 cP”; notice also [0186] “The results clearly show the superior suspension capabilities of the synthetic polymer system even when using a lower viscosity over the conventional Dynafrac system.  The use of lower viscosity fluids could enable lower pump pressures due to the reduction in friction pressure as the fluid is pumped down hole”) and comprises a capacity to carry the proppant at a concentration ranging from 0.1 lb/gl to 20 lbs/gl ([0093] “Proppants are typically used in concentrations between about 1 to 8 lbs per gallon of a fracturing fluid, although higher or lower concentrations may also be used as desired”).
As above, Applicant may note that only c) a crosslinking monomer is required to anticipate this claim, especially as Elected by Applicant.
Regarding independent claim 32, Levey discloses A method to hydraulically fracture a formation (abstract “Downhole fluid” and [0081] “fracturing a formation”), the method comprising: 
suspending a proppant ([0081] “the fracturing fluids further include proppants”) in a fracturing fluid comprising a viscosifying agent ([0081] “an effective amount of a synthetic polymer composition under condition sufficient to form a fracturing fluid having a desired viscosity profile” and [0085] “Exemplary synthetic rheology modifiers include acrylic based polymers and copolymers”), the viscosifying agent comprising a copolymer polymerized using two different monomers (e.g., [0081] “(a) high molecular weight homo- and/or copolymers of acrylic acid crosslinked with polyalkenyl polyethers” and [0085] “polymerization of acrylic acid alone or in combination with other ethylenically unsaturated monomers”), wherein a first of the two different monomers is an acrylic acid monomer (e.g., [0085] “copolymers polymerized from one or more monomers of acrylic acid, substituted acrylic 1-C30 alkyl esters of acrylic acid and methacrylic acid”), and wherein a second of the two different monomers is selected from the group consisting of: 
a) a carboxylic acid monomer (e.g., [0085] “substituted acrylic acid”), 
b) a C1 to C5 alkyl ester and/or a C1 to C5 hydroxyalkyl ester of acrylic acid or methacrylic acid (e.g., [0085] “C1-C30 alkyl esters of acrylic acid and methacrylic acid”; the C1-C5 alkyl esters of acrylic acid and methacrylic acid clearly meet this), and 
c) a crosslinking monomer (e.g., [0085] “crosslinked by a monomer that contains two or more moieties that contain ethylenic unsaturation”), 
wherein the fracturing fluid with the viscosifying agent comprises a viscosity between 20 cP to 150 cP (e.g., [0181] “134 cP”; notice also [0186] “The results clearly show the superior suspension capabilities of the synthetic polymer system even when using a lower viscosity over the conventional Dynafrac system.  The use of lower viscosity fluids could enable lower pump pressures due to the reduction in friction pressure as the fluid is pumped down hole”) and comprises a capacity to carry the proppant at a concentration ranging from 0.1 lb/gl to 20 lbs/gl ([0093] “Proppants are typically used in concentrations between about 1 to 8 lbs per gallon of a fracturing fluid, although higher or lower concentrations may also be used as desired”); and 
injecting the fracturing fluid, comprising the viscosifying agent and the suspended proppant, into the formation in a fracturing operation ([0081] “injecting a fracturing fluid into a formation under fracturing conditions”).
Regarding claims 33 and 34, Levey discloses:
(claim 33) injecting a breaker into the formation (e.g., [0082] “the polymer composition builds viscosity after being combined with the base fluid and breaks using one breaker or a plurality of breakers”); and recovering at least a portion of the fracturing fluid by flow back (e.g., [0099] “This allows the fluid to be easily and effectively removed from the formation” and [0093] “The fracturing fluid may also contain other additives, such as […] tracers to monitor fluid flow back”); and further
(claim 34) wherein the breaker is selected from the group consisting of an oxidative breaker, an ammonium persulfate breaker, and a peroxide breaker ([0101] peroxides, perphosphates, permanganates, etc. […] an inorganic breaking agent is selected from alkaline earth metal or transition metal-based oxidizing agents” and [0155] “a resin coated or resin encapsulated ammonium persulfate breaker”).
Regarding claims 39 and 2, Levey discloses “Exemplary synthetic rheology modifiers of this class include […] copolymers polymerized from one or more monomers of acrylic acid, substituted acrylic acid, and C1-C30 alkyl esters of acrylic acid and methacrylic acid” ([0085]).  C1-C30 alkyl esters of acrylic acid and methacrylic acid clearly includes C6-C10 alkyl esters of acrylic acid and methacrylic acid, which meets structure (i) wherein R is H or methyl and R1 is C6 – C10 alkyl.  Therefore, Levey discloses:
(claim 39) wherein the viscosifying agent further comprises at least one α,β-ethylenically unsaturated monomer; and further
(claim 2) wherein the at least one α,β-ethylenically unsaturated monomer is selected from the group consisting of: (i) CH2=C(R)C(O)OR1 where R is selected from hydrogen or methyl, and where R1 is selected from C6 – C10 alkyl, C6 to C10 hydroxyalkyl, -(CH2)2OCH2CH3, -(CH2)2C(O)OH, and salts thereof.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 103 as obvious over Levey as in claim 32.
Regarding claim 12, Levey discloses using “high molecular weight” polymers “used in hydratable fracturing fluids or other high viscosity fluid that build viscosity after being combined with an aqueous base fluid and are capable of being broken using conventional breakers” ([0081]) and “The crosslinked carboxyl group containing homopolymers and copolymers of the invention have weight average molecular weights ranging from at least 1 million to billions of Daltons in one aspect and from about 1.5 to about 4.5 billion Daltons in another aspect” ([0088]); 1 billion Daltons = 1 x 109 Daltons. 
wherein the molecular weight of the copolymer is about 1 x 109 Daltons, in order to provide suitably “high molecular weight” polymers for building viscosity.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Claims 3 and 9-11 are rejected under 35 U.S.C. 103 as obvious over Levey as in claim 32, and further as evidenced by Hough (2011/0223125) (cited previously).
Regarding claims 3 and 9, Levey discloses “Exemplary synthetic rheology modifiers of this class include […] copolymers polymerized from one or more monomers of acrylic acid, substituted acrylic acid, and C1-C30 alkyl esters of acrylic acid and methacrylic acid” that are “crosslinked by a monomer that contains two or more moieties that contain ethylenic unsaturation” ([0085]); e.g., including a copolymer or acrylic acid monomer, C6-C10 alkyl esters of acrylic acid and methacrylic acid, and crosslinking monomer.
However, Levey fails to specify what amounts of each monomer to include in the copolymer.
Nevertheless, it appears that these are typical/ordinary amounts of monomer to include in such a copolymer.  For example, the reference to Hough provides evidence that these are typical/ordinary amounts of these monomers to include, stating a copolymer (abstract) used in “an oil field composition such as hydraulic fracturing fluid or enhanced oil recovery compositions” ([0051]) having “proppant” ([0057]) that is “a crosslinked polyacrylate alkali swellable polymer” may comprise “from about 20% to about 80% by weight of at least one carboxylic acid monomer comprising acrylic acid […]; from about 80% to about 15% by weight of at least one alpha, beta-ethylenically unsaturated monomer; and from about 0.01 to about 5% by weight of at least one polyunsaturated compound useful in forming a partially or substantially crosslinked three dimensional network” ([0104]). 
Although silent to the exact monomer concentrations as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Levey to include:
(claim 3) wherein the at least one α,β-ethylenically unsaturated monomer comprises about 1% to about 35% by weight of the copolymer; and/or
(claim 9) wherein the crosslinking monomer comprises about 0.01% to about 5% by weight of the copolymer,
in order to provide typical/ordinary “copolymers polymerized from one or more monomers of acrylic acid, substituted acrylic acid, and C1-C30 alkyl esters of acrylic acid and methacrylic acid” that are “crosslinked by a monomer that contains two or more moieties that contain ethylenic unsaturation,” for building viscosity in a fracturing fluid.
Regarding claim 10, Levey discloses the copolymers may be “produced by the free-radical polymerization of acrylic acid alone or in combination with other ethylenically unsaturated monomers” ([0085]).  Free radical polymerization would be expected to produce random copolymers.
For example, the reference to Hough provides evidence of this, stating “The polymer of the present invention can be conveniently prepared from the above-described monomers by known aqueous emulsion polymerization techniques using free-radical producing initiators” ([0351]) wherein “The monomeric units of the polymer may be arranged in random, alternating, tapered, or block sequence along the polymer chain” ([0136]). 
Even if it were somehow found that Levey fails to disclose random free-radical polymerization, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levey to include wherein the copolymer is a random copolymer, in order to produce the copolymer using ordinary techniques such as free-radical polymerization, as one of a limited number of options. 
Regarding claim 11, Levey discloses “Exemplary synthetic rheology modifiers of this class include […] copolymers polymerized from one or more monomers of acrylic acid, substituted acrylic acid, and C1-C30 alkyl esters of acrylic acid and methacrylic acid” that are “crosslinked by a monomer that contains two or more moieties that contain ethylenic unsaturation” ([0085]); e.g., including a copolymer or acrylic acid monomer, C6-C10 alkyl esters of acrylic acid and methacrylic acid, and crosslinking monomer.
However, Levey fails to specify if the acrylic acid is predominant in the copolymer.
from about 20% to about 80% by weight of at least one carboxylic acid monomer comprising acrylic acid […]; from about 80% to about 15% by weight of at least one alpha, beta-ethylenically unsaturated monomer; and from about 0.01 to about 5% by weight of at least one polyunsaturated compound useful in forming a partially or substantially crosslinked three dimensional network” ([0104]). 
Although silent to the exact monomer concentrations as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Levey to include wherein acrylic acid monomer is a predominant monomer in the copolymer, in order to provide typical/ordinary “copolymers polymerized from one or more monomers of acrylic acid, substituted acrylic acid, and C1-C30 alkyl esters of acrylic acid and methacrylic acid” that are “crosslinked by a monomer that contains two or more moieties that contain ethylenic unsaturation,” for building viscosity in a fracturing fluid.

Claims 35-38 are rejected under 35 U.S.C. 103 as obvious over Levey as in claim 32, and further in view of Osiptsov (2011/0272159) (cited previously).
Regarding claims 35-37, Levey discloses “fracturing a formation or formation zone using fracturing fluids including a base fluid and an effective amount of a synthetic polymer composition under condition sufficient to form a fracturing fluid having a desired viscosity profile and a desired breaker profile” ([0081]) and considering “differences in permeability, rock type, porosity, grain size, Young's modulus, fluid content, or any of many other parameters” for “rock that are intended to be fractured in a single fracturing treatment” ([0071]).
However, Levey fails to specify desirable fracturing parameters. 
Nevertheless, these appear to be basic considerations for any fracturing operation.  For example, Osiptsov teaches “a conventional hydraulic fracturing treatment” (abstract) wherein “The following density and viscosity, barrier particle size and density, stage length (time)) should be selected to optimize barrier placement while minimizing the likelihood of near-wellbore screenout” ([0031]) wherein “the flow rate should be the minimum possible” ([0026]); “the barrier particle concentration in the slug may be as high as practical” ([0029]); and “a specific design is determined, for example, from a series of numerical simulations with a fracture simulator” ([0032]).  These considerations would clearly apply both to barrier particle placement and proppant particle placement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levey to include selecting “all parameters” of a fracturing operation, in order to have “successful barrier placement” in “a conventional hydraulic fracturing treatment” (as in Osiptsov) (thereby including: 
(claim 35) wherein the method comprises selecting fracturing parameters for the fracturing operation; and wherein injecting the fracturing fluid in the fracturing operation comprises delivering the fracturing fluid to the formation at the selected fracturing parameters; and further
(claim 36) wherein selecting the fracturing parameters comprises: 
selecting at least one characteristic of the fracturing fluid, a type of the proppant, a concentration of the proppant, and a pumping rate for the fracturing fluid; and 
performing numerical analysis to assess a proppant-carrying capacity of the fracturing fluid based on the selections; and/or
(claim 37) wherein the at least one selected characteristic of the fracturing fluid comprises a viscosity and a density of the fracturing fluid).
Regarding claim 38, Levey discloses “fracturing a formation or formation zone using fracturing fluids including a base fluid and an effective amount of a synthetic polymer composition under condition sufficient to form a fracturing fluid having a desired viscosity profile and a desired breaker profile” ([0081]).
However, Levey fails to describe using simulations. 
Nevertheless, these appear to be basic techniques for any fracturing operation.  For example, Osiptsov teaches “a conventional hydraulic fracturing treatment” (abstract) wherein “The following  by modeling with a simulator” ([0031]) wherein “a specific design is determined, for example, from a series of numerical simulations with a fracture simulator” ([0032]).  These considerations would clearly apply both to barrier particle placement and proppant particle placement.  Osiptsov also teaches “when a similar treatment was modeled except that all four stages used the high-viscosity fluid, the proppant was distributed throughout the fracture with the highest concentration centered (between the top and the bottom) about two thirds of the way to the tip” ([0049]) and “Modeling with any of a number of simulators available may be used by one skilled in the art to select a suitable job design for the nature of the strata to be treated and the desired end result and for the available equipment, fluids, and barrier materials” ([0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levey to include “modeling with a simulator” a complete fracturing operation, in order to perform “a conventional hydraulic fracturing treatment” (as in Osiptsov) (thereby including: wherein selecting the fracturing parameters comprises performing one or more simulations to one or more of: 
predict a hydraulic fracture propagation, a fracture height growth, and a natural fracture reactivation; 
model proppant transport within both main hydraulic fractures and a reactivated natural fracture network; 
assess proppant embedment, crush, and fracture surface closure behavior during production; and 
forecast production efficiency).

Response to Arguments
Applicant's arguments filed 23 February 2021
In Applicant’s arguments, Applicant points to the 350 cP; 580 cP; 500 cP; 205-280 cP in Levey as contrasting from the claimed 20-150 cP (p.10-11).
However, the Office observes that, in addition to the disclosures pointed to by Applicant, Levey also discloses a specific example with 134 cP ([0181]), which is clearly within the claimed 20-150 cP range, and Levey compares this example to a Prior Art Dynafrac system having a viscosity of 400 cP ([0180]), stating “The results clearly show the superior suspension capabilities of the synthetic polymer system even when using a lower viscosity over the conventional Dynafrac system.  The use of lower viscosity fluids could enable lower pump pressures due to the reduction in friction pressure as the fluid is pumped down hole” ([0186]).  Similarly, Levey discloses other examples with graphical results depicting viscosities of ~130 cP and ~75 cP ([0134] and Fig. 4).  
Accordingly, this argument is not persuasive.
More generally, the Office also observes that this is in line with Applicant’s own disclosure.  For example, Applicant states “There are primarily three types of fracturing fluids currently used. These are water frac or slick water, linear gel, and crosslinked gel” ([0019]) wherein “Cross-linked gel is water containing any of the gelling agents used in linear gel and a crosslinker like boron (B), zirconium (Zr), titanium (Ti) or aluminum (Al). Other possible additives are buffers, biocide, surfactant, breaker, and clay control. This fluid has a high viscosity of 100 - 2500 cP at 100-1 R1 :B5 bob configuration, which results in better proppant transport and wider fracs compared to linear gel fracturing fluid” ([0022]).  100 cP is also plainly within the 20-150 cP range broadly claimed.
Although Applicant may be intending to refer just to the slick water-like viscosity range, Applicant’s claims currently also encompass regular crosslinked gels that are well-known in the art, having viscosities of e.g. 100-150 cP.

In Applicant’s arguments, Applicant also points to Levey stating “different concentrations of B3 were able to hold a P2 system at a fluid viscosity high enough (>200 cP) to suspend proppants for about 40-50 minutes” ([0163]) as contrasting from the claimed capacity to carry proppant at a concentration of 0.1-20 lb/gl (p.10-11).  Applicant also states “The ability of having low viscosity and ability to suspend and 
However, upon consultation with the Specification, it appears that Applicant does not require a way to distinguish a fluid having a capacity to carry proppant vs. a fluid not having a capacity to carry proppant (e.g., the time length of suspension; how much settling may occur; etc.).  Accordingly, it appears this limitation merely describes including a proppant loading of 0.1-20 lb/gl.  For example, even pure water mixed with 1 lb/gal of proppant would be, broadly speaking, carrying 1 lb/gal of proppant per se.
The Office further observes that Levey discloses “Proppants are typically used in concentrations between about 1 to 8 lbs per gallon of a fracturing fluid, although higher or lower concentrations may also be used as desired” ([0093]). 
Accordingly, it appears that Levey discloses this limitation as broadly claimed.

In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
First, Applicant may at least consider lowering the viscosity range to, e.g., “a viscosity between 20 cP and less than 100 cP” (as supported by Specification [0121] “Significantly, the fluid of the present invention exhibits suspending behavior greater than that of a 1000-cP system yet has an actual viscosity less than 100 cP”). 
Second, Applicant should further consider additional limitations to distinguish from the “1.2% P2 without base” system in Levey Fig. 4, which appears to have a viscosity of ~75 cP (and presumably would also have a proppant loading of 1-8 lb/gal as in Levey [0093]). 
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674